— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered March 13, 1990, convicting him of assault in the second degree and official misconduct, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *750prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree and official misconduct beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of facts which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Moreover, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contention and find it to be unpreserved for appellate review, and in any event, without merit. Thompson, J. P., Rosenblatt, Miller and Copertino, JJ., concur.